Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18 of U.S. Application 16/672,558 filed on November 04, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-7, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (USPGPub 20110285384) in view of Motz et al (US Pat No. 9029966). 

    PNG
    media_image1.png
    657
    529
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    308
    452
    media_image2.png
    Greyscale

Prior Art: Nomura and Motz respectively
Regarding claim 1, Nomura discloses a sensor (10) that senses a field in a predetermined magnetic sensing direction (MF1), the magnetic sensor comprising: a chip (chip of 11) on which at least one magnetic device (13) is provided (as shown in fig 1) ; wherein a length of the chip in the magnetic sensing direction (along the y axis) is about twice or more than a length of the chip in an orthogonal direction (along the x direction) that is orthogonal or substantially orthogonal to 
However Motz discloses a magnetic sensor (using 112) that senses a magnetic field (claim 1 discloses detecting a magnetic field based on current flowing in a certain direction).It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nomura in view of Motz in order to measure the characteristics of a conductor based on magnetic and electric fields. 


Regarding claim 2, Nomura in view of Motz does not fully disclose wherein the length of the chip in the magnetic sensing direction is about 2.5 times or more than the length of the chip in the orthogonal direction.
However, It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the length of the chip in the magnetic sensing direction is about 2.5 times or more than the length of the chip in the orthogonal direction in order to reduce errors based on the chip size. Since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


	
Regarding claim 3, Nomura in view of Motz does not fully disclose wherein the length of the chip in the magnetic sensing direction is about 3.5 times or more than the length of the chip in the orthogonal direction.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the length of the chip in the magnetic sensing direction is about 3.5 times or more than the length of the chip in the orthogonal direction in order to reduce errors based on the chip size. Since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 4, Nomura in view of Motz does not fully disclose wherein the length of the chip in the magnetic sensing direction is about 4.5 times or more than the length of the chip in the orthogonal direction.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the length of the chip in the magnetic sensing direction is about 4.5 times or more than the length of the chip in the orthogonal direction in order to reduce errors based on the chip size. Since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 5, Nomura does not fully disclose wherein the chip includes a magnetic sensing region defined by the magnetic device; and the magnetic sensing region extends in the magnetic sensing direction on the chip.


Regarding claim 6, Nomura does not fully disclose wherein the at least one magnetic device includes two magnetic devices aligned or substantially aligned in the magnetic sensing direction on the chip.
However, Motz discloses wherein the at least one magnetic device includes two magnetic devices aligned or substantially aligned in the magnetic sensing direction on the chip (as shown in fig 1 where there are multiple 112 sensors aligned in the sensing direction). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nomura in view of Motz in order to measure the characteristics of a conductor based on magnetic and electric fields. 

Regarding claim 7, Nomura discloses wherein the magnetic device includes a plurality of magnetic resistance devices defining a bridge circuit (par 29 lines 1-8 discloses being a magnetoresistive bridge). Nomura does not fully disclose the plurality of magnetic resistance devices are aligned or substantially aligned in the magnetic sensing direction on the chip.
However, Motz discloses the plurality of magnetic resistance devices (112) are aligned or substantially aligned in the magnetic sensing direction on the chip (as shown in fig 1 where the 

Regarding claim 11, Nomura discloses a conductor (20) to which the magnetic sensor is attached, the conductor allowing a current to flow therethrough; wherein 29the magnetic sensor senses a magnetic field produced by the current (see fig 1 and par 25 lines 1-10 discloses a conductor which the sensor is attached). 

Regarding claim 15, Nomura discloses wherein the conductor is a busbar (par 25 lines 1-5 discloses being a busbar). 

Regarding claim 17, Nomura discloses wherein a dimension of the magnetic sensing region in a width direction is 30about twice or more than a dimension of the magnetic sensing region in a depth direction.
However, Motz discloses wherein a dimension of the magnetic sensing region in a width direction is 30about twice or more than a dimension of the magnetic sensing region in a depth direction (col 2 lines 53-66 discloses having thickness of 200um. Therefore the width is greater than the thickness). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nomura in view of Motz in order to measure the characteristics of a conductor based on magnetic and electric fields. 
Regarding claim 18, Nomura discloses wherein the chip includes a substrate (substrate of 11) including a principal surface (15). Nomura in view of Motz an area of a region that does not include the magnetic sensing region is about 20% or more of an entire area of the principal surface.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (USPGPub 20110285384) in view of Motz et al (US Pat No. 9029966) in further view of Futakuchi et al (USPGPub 20160146859). 

Regarding claim 8, Nomura in view of Motz does not fully disclose wherein the magnetic device has a meander shape obliquely extending in the magnetic sensing direction.
However, Futakuchi discloses wherein the magnetic device has a meander shape obliquely extending in the magnetic sensing direction (pars 32 and 51 discloses having meander shape). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nomura in view of Motz in further view of Futakuchi in order to better calculate magnetic field in a certain direction. 

Regarding claim 9, Nomura in view of Motz does not fully disclose an electrode pad that energizes a current to the magnetic device; wherein the electrode pad and the magnetic device are aligned or substantially aligned in the magnetic sensing direction on the chip.
However, Futakuchi discloses an electrode pad that energizes a current to the magnetic device; wherein the electrode pad and the magnetic device are aligned or substantially aligned in the magnetic sensing direction on the chip (pars 44 and 49 discloses having an electrode to the 
 
Regarding claim 10, Nomura in view of Motz does not fully disclose wherein comprising a magnet adjacent to or in a vicinity of the chip in the orthogonal direction.
However, Futakuchi discloses comprising a magnet (13) adjacent to or in a vicinity of the chip in the orthogonal direction (par 36 discloses a magnet in a vicinity of the chip). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nomura in view of Motz in further view of Futakuchi in order to induce a magnetic field. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (USPGPub 20110285384) in view of Motz et al (US Pat No. 9029966) in further view of Ausserlechner et al (USPGPub 20170248445). 

Regarding claim 13, Nomura in view of Motz does not fully disclose wherein an attachment section protruding from the magnetic sensor and attached to the conductor is provided.
However, Ausserlechner discloses wherein an attachment section (116) protruding from the magnetic sensor (100) and attached to the conductor (108) is provided (as shown in fig1 where the components attached to the conductor). It would have been obvious to a person having 

Regarding claim 14, Nomura discloses wherein the conductor includes a positioning section (par 6 discloses positioning the sensor).Nomura does not fully disclose defining and functioning as a reference that attaches the magnetic sensor.
However, Ausserlechner discloses defining and functioning as a reference that attaches the magnetic sensor (par 33 lines 1-20 discloses a slit which would be a good reference point). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nomura in view of Motz in further view of Ausserlechner in order to attach the sensor to the conductor where the current is flowing.


Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor that senses a magnetic field in a predetermined magnetic sensing direction, the magnetic sensor comprising: wherein the at least one magnetic device includes two magnetic devices; the conductor includes two channels that allow the current to flow 

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor that senses a magnetic field in a predetermined magnetic sensing direction, the magnetic sensor comprising: wherein the conductor includes two channels that allow the current to flow therethrough; and the at least one magnetic device is located between the two channels of the conductor in combination with the other limitations of the claim. 


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Friedrich et al (US Pat No. 9081041): discloses a current sensor and measuring a magnetic field. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868